 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRIAN WALLACE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00034-LJO-SKO
12                       Plaintiff,                STIPULATION AND ORDER TO
                                                   CONTINUE STATUS CONFERENCE
13   vs.
14   BRIAN WALLACE,                                DATE: May 4, 2020
                                                   TIME: 2:00 p.m.
15                       Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17          IT IS HEREBY STIPULATED by and between the parties hereto, through their
18   respective counsel, that the status conference regarding the above-captioned matter now set for
19   February 3, 2020, before the Honorable Sheila K. Oberto, may be continued to May 4, 2020, at
20   2:00 p.m. for further status conference.
21          Defense counsel recently consulted with Mr. Wallace’s immigration counsel. Based on
22   the information learned, counsel would now like to engage in substantive plea negotiations with
23   the government. Additionally, it is defense counsel’s understanding this case will be reassigned
24   in the United States Attorney Office and counsel will need additional time to have these
25   discussions with the newly assigned attorney.
26          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
27   through May 4, 2020 because there is good cause for the requested continuance and the ends of
28   justice outweigh the interest of the public and the defendant in a speedy trial. Specifically, the
 1   parties agree that this continuance is necessary for defense preparation and investigation

 2   purposes and to permit time for the parties to engage in plea negotiations.

 3
 4
                                                              Respectfully submitted,
 5                                                            McGREGOR SCOTT
                                                              United States Attorney
 6
 7   DATED: January 29, 2020                                  /s/ Kimberly A. Sanchez
                                                              KIMBERLY A. SANCHEZ
 8                                                            Assistant United States Attorney
                                                              Attorney for Plaintiff
 9
10                                                            HEATHER E. WILLIAMS
                                                              Federal Defender
11
12   DATED: January 29, 2020                                  /s/ Charles J. Lee
                                                              CHARLES J. LEE
13                                                            Assistant Federal Defender
                                                              Attorney for Defendant
14                                                            BRIAN WALLACE

15
16
                                                   ORDER
17
18            At the status conference on September 16, 2019, the Court set a further status conference

19   on February 3, 2020, and informed the parties that they shall be prepared to set the case for trial
20
     at the next status conference. Notwithstanding the foregoing, the parties' stipulated request for a
21
     continuance of the status conference date from February 3, 2010, to May 4, 2020, is GRANTED
22
     to provide the parties additional time to achieve a mutually agreeable resolution of this matter.
23
              If the parties are unable to resolve this matter, the parties shall be prepared to select a
24
25   mutually agreeable trial date at the next status conference.

26
27   IT IS SO ORDERED.
28
      Wallace: Stipulation and [Proposed]               -2-
      Order to Continue Status Conference
 1   Dated:       January 30, 2020                  /s/   Sheila K. Oberto     .
 2                                            UNITED STATES MAGISTRATE JUDGE

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Wallace: Stipulation and [Proposed]   -3-
      Order to Continue Status Conference
